Order entered October 7, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00324-CV

           LEO BIENATI, THERESA PHAM, CARLOS LACAYO
                   AND ANDRES RUZO, Appellants

                                        V.

                   CLOISTER HOLDINGS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-17448

                                     ORDER

      We make the following orders regarding Appellants’ Motion to Review

Further Order Pursuant to Rule 29.6, Motion for Leave to File Supplemental

Appellants’ Brief, & Motion to Reset Oral Argument:

      The case is REMOVED from the October 12, 2022 oral-argument docket.

The case will be reset for submission in due course.

      Appellants’ request for leave to file a supplemental appellants’ brief is

GRANTED. Appellants’ supplemental brief is due twenty days after both the
supplemental clerk’s record and the supplemental reporter’s record have been filed

in this Court.

      It is further ORDERED that appellee may file a supplemental appellee’s

brief if appellants file a supplemental appellants’ brief. Appellee’s supplemental

brief is due twenty days after appellants file their supplemental appellants’ brief.



                                              /s/    DENNISE GARCIA
                                                     PRESIDING JUSTICE